Citation Nr: 1543110	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to July 8, 2009, and in excess of 70 percent since July 8, 2009.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 8, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned an initial rating of 50 percent, effective August 30, 2005.  The Board remanded the case in March 2012 and August 2013.  During the pendency of the appeal, in a September 2013 rating decision, the RO granted a higher rating of 70 percent for PTSD, effective July 8, 2009.  The Veteran has continued to dispute his assigned disability evaluation for his PTSD since discharge from service.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In accordance with the prior Board remands, the record now reflects VA treatment records from the applicable time period.  As such, in particular regard to the issue of Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to July 8, 2009, and in excess of 70 percent since July 8, 2009, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU prior to July 8, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). Thus, the issues on appeal are as noted on the title page.


FINDINGS OF FACT

1. From August 30, 2005, to January 1, 2008, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.

2. From January 2, 2008, to July 7, 2009, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

3. As of July 8, 2009, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1. From August 30, 2005, to January 1, 2008, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2. From January 2, 2008, to July 7, 2009, the criteria for a 70 percent evaluation, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9411 (2015).

3. As of July 8, 2009, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board finds that the notice requirements have been satisfied.  With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient VCAA notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in January 2008 and July 2009 for his PTSD.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD has been currently evaluated as 50 percent disabling, effective August 30, 2005, and as 70 percent disabling, effective July 8, 2009, under 38 C.F.R. § 4.130, DC 9411.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

Under DC 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

In August 2005, the Veteran attended the final session of a mental health evaluation for his PTSD.  See VBMS, VA Treatment Record entry 9/29/05.  The VA treating psychologist stated that the Veteran endorsed all 17 of the 17 possible symptoms that are often associated with a stress disorder and noted the Veteran's very serious physical situation.  The psychologist found that if the Veteran was given the benefit of the doubt in regard to the reported stressor incident and the contribution of the Veteran's serious multiple physical disorders, it appeared as likely as not that the Veteran was experiencing stress disorder at least partly due to the experiences in the military.  As such, the psychologist found that the diagnostic picture looked like, in order of apparent severity:  1) depression and anxiety reactive to a medical condition and 2) PTSD secondary to experiences in the military.

VA treatment records from September 2005 to April 2008 reflect the Veteran's regular mental health treatment for PTSD and depression symptoms.  The Veteran was noted to be neat and clean in appearance and anxious due to his medical condition, to be speaking slightly slowly especially in light of the oxygen with nasal cannula, to deny suicidal or homicidal ideation or intent, and to be exercising good judgment in coming to the clinic for assistance.  See VBMS, VA Treatment Record entry 11/17/05.  The Veteran consistently reported nightmares or unwanted thoughts about the trauma he experienced; that he tried hard not to think about them or went out of his way to avoid situations reminding him of them; that he was constantly on guard, watchful, or easily startled; and that he felt numb or detached from others, activities, or his surroundings.  See VBMS, VA Treatment Record entry 3/22/06, p. 84; entry 10/12/06, p. 6.  During this period, he also reported some anxiety, nervousness, decreased memory, and preoccupations and difficulties in dealing with his physical disability.  See VBMS, VA Treatment Record entry 10/12/06, p. 26.  Although he denied any hopelessness in July 2006, he expressed hopelessness in December 2007 about his present or future (see VBMS, VA Treatment Record entry 4/22/08, p. 78).

At a January 2008 VA examination, the Veteran reported his current mental health symptomatology and his current psychosocial status.  Upon objective evaluation, the VA examiner found that the Veteran was neatly and casually dressed; had fair eye contact; seemed to be a fairly reliable historian; had spontaneous speech that was normal in rate and volume; exhibited slightly increased psychomotor activity; was depressed and moderately anxious; had normal attention and concentration; slightly impaired remote memory; had coherent, logical, goal-directed thought processes with no derailment; had no delusions or hallucinations; and denied any current suicidal or homicidal ideations.  The examiner found that the Veteran met the criteria for PTSD based on:  nightly nightmares, thoughts, and flashbacks of trauma; avoidance of thoughts or feelings associated with trauma or of activities that remind him of trauma; inability to recall parts of the trauma; diminished interest or participation; feelings of detachment; restricted range of affect; foreshortened future; sleep problems; irritability; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner found that the Veteran had limited function in occupational, family, and social areas, as he was unemployed and isolated and had a disrupted relationship with his wife.

VA treatment records from March 2008 to April 2008 reflect the Veteran's continued mental health treatment for PTSD and depression symptoms.  See VBMS, VA Treatment Record entry 4/22/08, p. 4, 30, 31.  The Veteran's PTSD and depression were noted to be stable.  The Veteran reported being stressed out because of his physical ailments, sleep problems, nightmares, and avoidance and hyperarousal symptoms.  The physician noted fluctuating neurovegetative symptoms but no anhedonia or suicidal or homicidal thoughts or plans as well as a slightly anxious mood with congruent affect and decreased memory.  The physician also noted that no thought disorder was present and that the Veteran's speech was normal in rate, rhythm, and content without pressure or latency.

In June 2009, the Veteran had a hearing before a Decision Review Officer (DRO), where he reported constant depression and anxiety, nightly nightmares, frightening thoughts of the trauma, daily thoughts of death, and feelings that he is not safe.  He stated that his PTSD was causing marital problems because of his moods, although he stated that his relationship with his wife was "pretty good."  He reported that he got angry quickly and over minor things.  He reported that he did not have any relationship with his six kids, only speaking to them on the telephone maybe once every couple of months and hardly ever seeing them.  He stated that he did not have any social life and that he did not really go anywhere or do anything.  The Veteran asserted that he stopped working as a result of the combined effects of his PTSD and his physical disabilities.  He then stated that even without his physical disabilities, he did not believe that he would be able to work due to his PTSD and his inability to trust or be around others.

At a July 2009 VA examination, the examiner stated that the Veteran had a complex array of both medical and mental health problems present, which made it difficult to discern whether the problems were more mentally and emotionally or physically driven.  However, the examiner stated that the Veteran clearly met the criteria for PTSD, major depression, and possibly delusional disorder of the persecutory type.  The Veteran reported his current mental health symptomatology and his current psychosocial status.  Upon objective evaluation, the examiner found the Veteran to be appropriately dressed and groomed; to be alert and oriented to person, place, and time; to have clear and understandable speech during the session; to have no evidence of short- or long-term memory difficulties; and to have coherent, logical, and goal-directed thought and no noteworthy signs of impairment in thought processes or communication.  The examiner also found that the Veteran appeared to evidence paranoid delusions regarding a soldier trying to harass, threaten, or otherwise kill him.  The examiner stated that the level of severity of the Veteran's mental health problems is likely to fall in the profound range and that the level of psychosocial functioning has remained severely impaired.  However, he noted that the Veteran appeared capable of managing his financial affairs given his current and past functioning in this area and his observed mental status.

VA treatment records from September 2012 to December 2013 reflect that the Veteran continued to have severe PTSD symptoms, including nightmares; flashbacks; avoidance and some hyperarousal symptoms; panic anxiety symptoms; problems sleeping; and low energy, concentration, motivation, or anhedonia.  See VBMS, CAPRI entry 7/24/14, p. 25, 101, 189; VAMC Other Output/Reports entry 8/29/13, p. 24.  See also Virtual VA, CAPRI, p. 27.  The Veteran was also reported to have neurovegetative symptoms that fluctuated based on his level of physical distress; to be alert and oriented; to have multiple skin lesions on his arms; to be anxious or dysphoric with congruent affect; to have speech that was normal in rate, rhythm, and content without pressure or latency; to have decreased memory; and to have no thought disorder.  The Veteran consistently reported anxiety, depression, insomnia, nightmares, flashbacks, irritability, and psychotic symptoms that interfered with his social and occupational functioning.  See VBMS, VAMC Other Output/Reports entry 8/29/13, p. 27; CAPRI entry 7/24/14, p. 104, 192.  The Veteran also reported that he occasionally believed that there were parasites crawling on his skin, although he had not seen them recently.  The Veteran denied feeling hopeless or helpless, any suicidal or homicidal thoughts or plans, and auditory hallucinations.

During this period, the Veteran's GAF scores ranged from 55 to 40.  In July 2006, his GAF score was 55, but it decreased to 50 in January 2008 and March 2008.  See VBMS, VA Treatment Record entry 10/12/06, entry 4/22/08; 1/2/08 VA Examination.  Beginning in July 2009, the Veteran's GAF score remained consistently at 40 or 45, except for one score of 50 in April 2012.  See 7/8/09 VA Examination; Virtual VA, CAPRI, p. 27; VBMS, CAPRI entry 7/24/14, p. 101, 104, 189, 192; VBMS, VA Treatment Record entry 8/29/13, p. 27.

Based on a careful review of all of the evidence, the Board finds that an initial rating in excess of 50 percent for the Veteran's PTSD prior to January 2, 2008, is not warranted.  Further, the Board also concludes that a rating of 70 percent, but not higher, for the period from January 2, 2008, to July 7, 2009, is warranted.  Finally, the Board concludes that a rating in excess of 70 percent for the period beginning July 8, 2009, is not warranted.  See 38 C.F.R. § 4.130, DC 9411.

From August 30, 2005, to January 1, 2008, the Board finds that the Veteran's PTSD is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  The Veteran exhibited symptoms such as anxiety, avoidance, nervousness, hypervigilance, preoccupations and nightmares, and decreased memory.  However, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for 70 percent rating, which requires deficiencies in most areas.  The Veteran did not exhibit symptoms commensurate with those listed in the rating criteria for the 70 percent rating, such as:  difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene.  Moreover, the Veteran's GAF score of 55 during this period reflected moderate symptoms, which are commensurate with the rating criteria for 50 percent rating.  In view of these factors, the Board finds that prior to January 2, 2008, the Veteran's service-connected PTSD does not warrant an evaluation higher than 50 percent.

However, from January 2, 2008, (date of VA examination) to July 7, 2009, the Board finds that the Veteran's PTSD is more appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Beginning with the January 2008 VA examination report, the record reflects some increased psychiatric symptomatology, as well as lower GAF scores of 40 to 50, which reflect serious symptoms.  At the January 2008 VA examination, the Veteran was found to have limited function in the areas of family, occupation, and social areas.  The Veteran reported social isolation and loss of employment, marriages, and friendships related to his symptoms.  Specifically, he blamed the failure of two marriages to his irritability and anger, and stated that he had limited contact with his children.  He also reported no friendships or social life.  Despite evidence that the Veteran initially stopped working due to his physical condition, the Veteran asserted that he had mainly been self-employed because he had trouble being around people.  Given such increased symptomatology and decrease in GAF scores, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD most closely approximated the criteria for a 70 percent rating under DC 9411 from January 2, 2008, to July 7, 2009.

The symptoms from January 2, 2008, to July 7, 2009, as described in the factual background above, did not manifest as total occupational and social impairment.  The Veteran did not exhibit symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, or any symptoms of similar severity.

As of July 8, 2009, the Board finds that the Veteran's PTSD is more appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  At no point has the Veteran's PTSD approximated the criteria for a 100 percent rating.  His PTSD has never been noted to be productive of any symptomatology of the nature and severity of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Also, it has not been shown to be productive of total occupational and social impairment.  While the Veteran claimed to have experienced visual hallucinations, those hallucinations appear to be isolated complaints.  As such, the Veteran has not displayed persistent delusions or hallucinations.  The Veteran is currently married with a "pretty good" relationship with his wife and with a good relationship with his children.  Furthermore, he has been able to logically and coherently communicate with physicians, psychiatrists, psychologists, and other medical staff as he received treatment for PTSD.  Even at the July 2009 VA examination, the examiner stated that the Veteran appeared to be capable of managing his financial affairs.

Accordingly, a rating in excess of 50 percent is not warranted prior to January 2, 2008, and beginning January 2, 2008, a rating of 70 percent, but no greater, is warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additionally, the Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested consistently by symptoms of irritability and anger, sleep problems, nightmares, flashbacks, avoidance, anxiety and nervousness, decreased memory, exaggerated startle response, hypervigilance, and feelings of detachment, which impair the Veteran occupationally and socially.  The Veteran also experienced paranoid delusions and visual hallucinations during certain periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.


ORDER

From August 30, 2005, to January 1, 2008, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

From January 2, 2008, to July 7, 2009, entitlement to a disability rating of 70 percent, but not higher, for PTSD is granted.

As of July 8, 2009, entitlement to a disability rating higher than 70 percent for PTSD is denied.


REMAND

During the pendency of this appeal the AOJ rendered a July 2014 rating decision that granted the Veteran's claim for entitlement to a TDIU, effective July 8, 2009.  The issue of whether TDIU may be granted prior to July 8, 2009, is raised under the circumstances of this case because the AOJ determined that the TDIU award was based on upon the Veteran meeting the schedular requirements under the criteria for 70 percent rating.  See 38 C.F.R. § 4.16(a).  While the Veteran did not file an overt notice of disagreement to the effective date of TDIU, the Board has since decided herein to award a 70 percent rating effective January 2, 2008.  As such, the issue of entitlement to TDIU prior to July 8, 2009, is now properly before the Board because it is raised by the record and part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board hereby remands the issue of entitlement to TDIU prior to July 8, 2009, to the AOJ for readjudication.

Accordingly, the case is REMANDED for the following action:

The AOJ shall readjudicate the issue of entitlement to TDIU prior to July 8, 2009.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


